Citation Nr: 0317034	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  94-07 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
postoperative retropatellar pain syndrome of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
a low back disorder with spondylolisthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from November 1977 to 
September 1986, and had more than one year of prior active 
service.  Initially, the Board of Veterans' Appeals (Board) 
notes that in a written statement, dated in December 2000, 
the veteran raised issues of entitlement to service 
connection for residuals of laceration of the left index 
finger and entitlement to the reopening of a claim for 
service connection for hypertension, which had been 
previously denied by a rating decision in November 1987.  
These issues are referred to the regional office (RO) for 
appropriate adjudication.


REMAND

The Board has received relevant VA treatment records in May 
2003 that were not previously considered by the RO.  This 
recently received evidence has been associated with the 
claims folder.  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Board's new duty-to-assist regulations as codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed.Cir. 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held that 
38 C.F.R. § 19.9(a)(2) was invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304 
(2002), it allowed the Board to consider additional evidence 
without having to remand the case to the Agency of Original 
Jurisdiction (RO) for initial consideration and without 
having to obtain the appellant's waiver.  Here, the claims 
folder does not contain a waiver of the RO's consideration of 
the additional evidence received by the Board in May 2003.  
Therefore, consistent with the applicable case law, the Board 
must remand the veteran's claims to the RO for a review as to 
whether all evidence needed to consider his claims has been 
obtained (and to conduct any additional VCAA notice and 
development as required), and for the issuance of a 
supplemental statement of the case (SSOC) regarding all 
evidence received since the last supplemental statement of 
the case concerning these claims.  

In light of the above, this matter is REMANDED for the 
following:

The claims folder should be reviewed to 
ensure that all VCAA notification and 
development, as required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002), have been taken 
for the claims.  The veteran and his 
representative should also be given an 
appropriate supplemental statement of the 
case.


Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
Veterans' Benefits Administration (VBA)'s Adjudication 



Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




